Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’ Comments
2.	This action is in response to the amendment filed on 05/23/22.
3.	Claims 1-2, 4-7, 10-17 and 24-29 are pending and have been examined.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph F. Key on 05/27/22.
	The application has been amended as follows: the Abstract of the disclosure has been replaced as:
	A combustion powered tool uses a fuel canister with a refillable hydrogen storage vessel containing metal hydride. The fuel canister includes a valve assembly with at least one valve to release hydrogen fuel gas. The valve assembly is removable from the refillable hydrogen storage vessel. A coupling device includes a first coupler attached to the refillable hydrogen storage vessel and a second coupler attached to the valve assembly. An outlet adapter is attached to the valve assembly to supply hydrogen fuel gas to the power tool.



Reasons for Allowance


5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
Regarding claim 22, a fuel canister including: a housing; a refillable hydrogen storage vessel disposed inside of the housing; a valve assembly directly connected to the refillable hydrogen storage vessel; an outlet adapter attached to the first end portion to supply the hydrogen fuel gas to the driving system; and an oxidant storage vessel, the oxidant storage vessel being separate from the refillable hydrogen storage vessel. It is the canister comprising both the refillable hydrogen storage vessel and the oxidant storage vessel in combination with the other claimed components that is allowable over the prior art of record. 
Regarding claims 30 and 35, an induction port for oxidant or air intake located on the fuel canister to promote combustible reaction of the hydrogen fuel gas.
Dippold (5,842,623) shows the teaching of using hydrogen and an oxidant but fails to disclose wherein both are disposed inside a canister.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731